DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 4, 13, 17-18 drawn to aptamer wherein there is no covalent bond between 2 of the nucleotides within the first sequence and wherein the aptamer comprises a 5' terminus and a 3' terminus..
Group 2 claim(s) 1 (in part), 5, drawn to aptamer wherein there is no covalent bond between 2 of the nucleotides within the third sequence and wherein the aptamer comprises a 5' terminus and a 3' terminus..
3, claim(s) 1 (in part), 6, 11-12drawn to aptamer wherein the first sequence comprises SEQ ID NO: 1, the third sequence comprises SEQ ID NO:2, and there is no covalent bond between nucleotides 8 and 9 of SEQ ID NO: 1.
Group 4, claim(s) 1 ( in part), 7, drawn to aptamer wherein the first sequence comprises SEQ ID NO:2, the third sequence comprises SEQ ID NO:1-, and there is no covalent bond between nucleotides 8 and 9 of SEQ ID NO:2.
Group 5, claim(s) 1(in part), 8, drawn to aptamer wherein the first sequence comprises SEQ ID NO:2 and the second and fourth  sequences comprises SEQ ID NO:3.
Group 6, claim(s) 1 (in part), 9, drawn to aptamer wherein the first and third sequences are hybridized to each other along the entire length of each of the first and third sequences.
Group 7, claim(s) 32, 37, drawn to composition.
Group 8, claim(s) 40, 44, drawn to method of extending a primer.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 1, applicant must elect a specific combination of SEQ ID NO for the aptamer. Applicant must elect the 5' terminus is phosphorylated; the 3' terminus is linked to a 3' capping moiety; the 5' terminus is linked to a 5' capping moiety; or  App. No: 16/305,858 Page 4 the 3' terminus is linked to a 3' capping moiety and the 5' terminus is linked to a 5' capping moiety.  Applicant must elect a specific 3’ cap and specific 5’ cap.

If applicant elects group 3, applicant must elect a specific combination of SEQ ID NO for the aptamer.
If applicant elects group 4, applicant must elect a specific combination of SEQ ID NO for the aptamer.
If applicant elects group 5, applicant must elect a specific combination of SEQ ID NO for the aptamer.
If applicant elects group 6, applicant must elect a specific combination of SEQ ID NO for the aptamer.
If applicant elects group 7, applicant must elect a specific combination of SEQ ID NO for the aptamer.
If applicant elects group 8, applicant must elect a specific combination of SEQ ID NO for the aptamer.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Searching one SEQ ID NO or capping moiety will not inherently provide art on another SEQ ID NO or capping moiety.    Thus searching both would place a serious search burden on the office.
. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1-7 and 8 lack unity of invention because the groups do not share the same or corresponding technical feature. Groups 1-7 are drawn to aptamers that inhibit DNA polymerase, while the method of claim 8 requires primer extension.
Groups 1-7 lack unity of invention because even though the inventions of these groups require the technical feature of aptamer comprising SEQ ID NO 3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yakimovich (Biochemis, Maik Nauka(2003) volume 68, pages 228-235).  The current application shows that a nicked dumbbell aptamer having the sequence of SEQ ID NO: 106 has an effect on PCR amplification. Claim 19 relates to an aptamer having a hairpin structure. All embodiments comprise at least a stem and a loop having the sequence of SEQ ID NO: 3. In view of D1, it can be assumed that the problem posed is plausibly solved over the whole scope of the claim. Yakimovich characterises the essential parts of the Taq aptamer. In particular, D1 teaches that the loop sequence is crucial (p. 232, 2nd full §) while the stem region has no influence (p. 232, 4th full §). Hence, the skilled person would expect from the disclosure of Yakimovich that the stem sequences can be exchanged by any given sequence as long as the strands are sufficiently long to hybridize. The application does not provide any .
Thus the claims lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634